Hill, C. J.
1. Where three men in front of a citizen’s house at night curse and threaten him in loud voices, repeatedly firing, a gun, thereby greatly frightening him and members of his family, each participating in such conduct, they are all guilty of the offense of riot.
2. The excerpts objected to, when considered in connection with the entire charge, contain no material or hurtful error of law.
3. The evidence supported the verdict, arid the judgment of the court refusing a new trial will not be disturbed. Judgment affirmed.